Citation Nr: 0905887	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-26 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for malaria.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to September 
1973.  His decorations include the Combat Action Ribbon. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In his July 2007 Substantive Appeal, the Veteran indicated 
that he wanted a hearing before the Board at the RO.  A 
hearing was scheduled for June 2008, but the Veteran did not 
appear and did not provide any explanation for his absence.  
Accordingly, his request for a hearing is considered 
withdrawn, and the Board may proceed with review of the 
claims.


FINDINGS OF FACT

1.  There is no competent diagnosis of PTSD.  

2.  Affording the Veteran the benefit of the doubt, his 
current anxiety disorder is related to service.

3.  There is no competent diagnosis of hypertension.

4.  The evidence does not show that the Veteran has a current 
skin disability.

5.  Malaria did not begin in service or within one year of 
separation, and the evidence does not show that the Veteran 
currently has active malaria. 




CONCLUSIONS OF LAW

1.  Service connection for an anxiety disorder is 
established.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002), 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

3.  Service connection for a skin disability is not 
established.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

4.  Service connection for malaria is not established.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002), 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2005.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service treatment records, afforded the 
Veteran physical examinations, and obtained medical opinions 
as to the etiology and severity of disabilities.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

No VA examination was conducted to obtain an opinion as to 
the etiology and severity of the Veteran's claimed skin 
disability.  In disability compensation claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  

This standard is not met in the present case because, as 
discussed below, there is no indication that the claimed skin 
disability began in service or is otherwise associated with 
service.  There is no record of a chronic skin disorder in 
the service treatment records, and the Veteran's discharge 
physical examination shows that no skin disability was 
reported.  He has not reported continuous symptomatology of a 
skin disability since separation.  Furthermore, there is no 
evidence in the claims file to suggest that the Veteran has a 
current skin disability.  Therefore, VA was not required to 
conduct an examination.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including 
hypertension, will be presumed to have been incurred in 
service if they are manifest to a compensable degree within 
the first year following active military service.  38 
U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 307, 309.

Acquired psychiatric disorder, to include PTSD

The Veteran is seeking service connection for PTSD which he 
contends he suffers as a result of his experiences in 
service.  He reports that he was exposed to life threatening 
situations in service and that he was assigned to handle dead 
bodies.  The Veteran reports that he experiences nightmares 
about Vietnam and dead bodies on a monthly basis.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.

The Veteran's Form DD 214 indicates that he served in Vietnam 
and that he received the Combat Action Ribbon.  It is 
therefore established that he engaged in combat with the 
enemy, and his accounts of stressful events in service are 
not in dispute.  

The Veteran underwent a VA psychiatric evaluation in January 
2006, during which he reported that his psychiatric symptoms 
began in 1970 and he has had trouble sleeping for the past 35 
years.  The examiner noted that the Veteran was a reliable 
historian and determined that he did not meet the criteria 
for PTSD, but had an anxiety disorder with residual symptoms 
of PTSD.  

The Veteran service history includes the award of the Combat 
Action Ribbon, he reported the onset of psychiatric symptoms 
in service, and was diagnosed with anxiety disorder, with 
residual symptoms of PTSD.  Although the examiner did not 
offer an explicit opinion as to whether the anxiety was 
related to service, he related the anxiety to service 
experiences.  Thus, the Board resolves all reasonable doubt 
in favor of the veteran and finds that service connection for 
an anxiety disorder is warranted.  See 38 U.S.C.A. § 5107(b). 

Hypertension

The Veteran is seeking service connection for hypertension.  
He underwent an examination for VA in December 2005 in which 
his blood pressure was measured as 128/80, 126/82, and 
120/80.  At a subsequent examination in January 2006, his 
blood pressure was 120/90, 100/80, 140/90, 120/78, 120/78, 
124/80, and 142/90.  Based on the available data, the 
examiner determined that a diagnosis of hypertension was not 
warranted.  

There is no other evidence in the claims file which indicates 
that the Veteran has a current diagnosis of hypertension.  
Therefore, there is no basis for service connection.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

Skin Disability

The Veteran is seeking service connection for an unspecified 
skin disorder.  His service treatment records indicate that 
he was treated for a genital rash in May 1970. The condition 
appears to have been acute and transitory, as there is no 
record of follow up treatment and no such rash was noted at 
the Veteran's separation physical examination.  There are no 
other medical records indicating treatment for skin rashes in 
service, and there is no evidence indicating that the Veteran 
has a current skin disorder.  Without evidence of a current 
disability, there is no basis for service connection.  
Brammer, supra.  

Malaria

The Veteran is seeking service connection for malaria which 
he contends began in service.  He underwent an examination 
for VA in December 2005 in which he reported that he has 
experienced symptoms such as flushing, faintness, rapid heart 
rate, and chest pains since 1970.  He reports that these 
symptoms occur about twice each year and last for up to four 
days.  Malaria tests undertaken at the examination were 
within normal limits.  Based on the lab results and the 
history provided by the Veteran, the examiner diagnosed his 
condition as malaria in remission.  

The examiner explained that his diagnosis was based upon the 
normal lab findings and the Veteran's subjective report of 
malaria in service.  The Board acknowledges that it may not 
disregard a medical opinion solely on the rationale that it 
was based on a history given by the Veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  However, an opinion 
based upon an inaccurate factual premise has no probative 
value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In 
this case, the facts cited in the medical opinion are 
contradicted by the medical evidence.  The Veteran's service 
treatment records do not indicate that he had malaria in 
service.  He was suspected of having malaria when he 
experienced a high fever in May 1970, but he was observed for 
3 days and all lab studies were normal.  His condition was 
diagnosed as a urinary infection, and when fever returned the 
following day it was attributed to bronchitis.  Malaria was 
not noted at the Veteran's separation physical examination.  
In addition, there is no private medical evidence of record 
showing a diagnosis of malaria or any residuals thereof after 
service.  Therefore, the Board finds that the lab results, 
which do not indicate malaria, are more probative of the 
Veteran's history than his subjective report.  To the extent 
the examiner's opinion is based upon erroneous facts, it is 
not probative of the Veteran's medical history.

Furthermore, the Board notes that the diagnosis of malaria 
depends on the identification of the malarial parasites in 
blood smears.  If the Veteran served in an endemic area and 
presents signs and symptoms compatible with malaria, the 
diagnosis may be based on clinical grounds alone.  Relapses 
must be confirmed by the presence of malarial parasites in 
blood smears.  Thereafter, the condition may be rated for 
residuals under the appropriate system.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304.  There is no laboratory evidence that 
the Veteran has or has ever had active malaria, and no signs 
and symptoms were observed on examination.  Therefore, 
service connection for malaria cannot be established.  
Accordingly, the claim must be denied.  






	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for an anxiety disorder is granted. 

Service connection for hypertension is denied.

Service connection for a skin disability is denied.

Service connection for malaria is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


